Citation Nr: 0426233	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  02-20 168A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for heart disease, 
secondary to hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and his spouse


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran had active service from November 1954 to November 
1956.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which denied the veteran's claims for service 
connection for a bilateral foot disability, hypertension and 
heart disease.  

The veteran claims he was treated for fallen arches and 
calluses on his feet during service, which many years later 
became infected and resulted in amputation of several toes on 
his right foot.  He also claims hypertension was first 
diagnosed at his discharge physical in 1956, and later 
developed into heart disease leading to a heart attack in 
1994.  

Procedurally, the veteran filed a timely appeal of the RO's 
August 2000 denial, referring to his high blood pressure in 
his notice of disagreement (NOD), but not specifically to his 
heart disease or bilateral foot disability.  In July 2002, 
the RO issued a statement of case (SOC) for hypertension.  
His August 2002 substantive appeal (VA Form 9) refers only to 
hypertension and heart disease.  But he and his wife 
testified about all three claims at a hearing in front of a 
hearing officer at the RO in August 2002.  In November 2002, 
the RO issued a SOC for heart disease and the bilateral foot 
disability, and in December 2002 the veteran submitted 
another substantive appeal (VA Form 9) - this time referring 
to all three claims.  A Board hearing was scheduled for April 
28, 2004, but was cancelled by the veteran.  See 38 C.F.R. § 
20.704(e) (2003).  



Unfortunately, further development is needed before the Board 
can make a decision concerning the claims for service 
connection for hypertension and heart disease, secondary to 
hypertension.  Accordingly these claims are addressed in the 
REMAND portion of the decision below and are being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part concerning these claims.  The Board 
will decide the claim for a bilateral foot disability, 
however.


FINDING OF FACT

The most persuasive evidence of record indicates the 
veteran's bilateral foot disability did not originate in 
service and is not otherwise causally related to his military 
service.


CONCLUSION OF LAW

The veteran does not currently have a bilateral foot 
disability that was incurred or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 
3.102, 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

Recently, in Pelegrini v. Principi, No. 01-944, 2004 U.S. 
App. Vet. Claims LEXIS 370 (June 24, 2004) ("Pelegrini 
II"), the United States Court of Appeals for Veterans Claims 
(Court) vacated its previous decision in Pelegrini v. 
Principi, 
17 Vet. App. 412 (2004) ("Pelegrini I") and remanded the 
case to the Board for further development and readjudication.  
Pelegrini II revisited the requirements imposed upon VA by 
the VCAA.  The Court held, among other things, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a) (West 2002), must 
be provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini II, 2004 U.S. 
App. Vet. Claims LEXIS 370, at *18-*21.  

In this case, the VCAA was enacted during the pendency of the 
veteran's claim, and therefore the VCAA notice was not 
provided until August 2001, after the RO's initial decision.  
In Pelegrini II, the Court addressed this timing dilemma, 
stating it was (1) "neither explicitly nor implicitly 
requiring the voiding or nullification of any AOJ [agency of 
original jurisdiction] action or decision and (2) the 
appellant is entitled on remand to VCAA-content-complying 
notice."  Id. at *28.  The Court further stated that in 
order to comply with the veteran's right to appellate review 
under 38 C.F.R. §7194(a), a remand may require readjudication 
of the claim by the AOJ once complying notice is given, 
unless AOJ adjudication is waived by the claimant.  Id. at 
*32-*33, citing Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) ("holding 
that the Board is not permitted, consistent with section 
7104(a) to consider 'additional evidence without having to 
remand the case to the AOJ for initial consideration [or] 
without having to obtain the appellant's waiver [of such 
remand]'").  In this case, the RO provided the VCAA notice 
in August 2001 and then readjudicated the claim after the 
veteran was allowed the opportunity to submit additional 
evidence.  In October 2001, the RO issued a rating decision 
continuing its denial of his claims.  So the Board finds that 
satisfactory measures have been taken to meet the VCAA timing 
requirements as outlined in Pelegrini II.  

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id. at *23.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1)(2003).

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini I.  See VAOPGCPREC 1-04 
(Feb. 24, 2004).  The "fourth element" language in 
Pelegrini I is substantially identical to that of Pelegrini 
II, requiring VA under § 5103(a) and § 3.159(b)(1) to request 
the claimant provide any evidence in his or her possession 
that pertains to the claim.  Id.  The General Counsel's 
opinion held that this language was obiter dictum and not 
binding on VA.  See VAOPGCPREC 1-04 (Feb. 24, 2004); see also 
Pelegrini II, 2004 U.S. App. Vet. Claims LEXIS 370, *52 
(Ivers, J., dissenting).  In addition, the General Counsel's 
opinion stated VA may make a determination as to whether the 
absence of such a generalized request, as outlined under § 
3.159(b)(1), is harmful or prejudicial to the claimant.  For 
example, where the claimant is asked to provide any evidence 
that would substantiate his or her claim, a more generalized 
request in many cases would be superfluous.  Id.  The Board 
is bound by the precedent opinions of VA's General Counsel, 
as the chief legal officer for the Department.  
38 U.S.C.A. § 7104(c) 
(West 2002).

In this case, although the August 2001 VCAA notice letter 
that was provided to the veteran does not contain the precise 
language specified in 38 C.F.R. § 3.159(b)(1), the Board 
finds that he was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claim.  The August 
2001 VCAA letter requests him to provide "any evidence that 
[VA] didn't consider in [its] previous decision which would 
help support [his] claim."  The letter goes on to explain 
what kind of evidence is generally needed to establish 
service connection.  Thus, the absence of a more generalized 
request is unlikely to be prejudicial or harmful to him.  
VAOPGCPREC 1-04 (Feb. 24, 2004).  This is especially true in 
light of the RO requesting him, on at least two separate 
occasions, to provide specific information to help 
substantiate his claims.  For example, in March 2000, the RO 
asked him to provide any service medical records (SMRs) in 
his possession, but he stated he had none.  The RO also asked 
him to provide additional information so that it could 
request a search of sick and morning reports for the 
pertinent time period.  However, he failed to respond.  

Also with respect to the VCAA letter of August 2001, the 
veteran was requested to respond within 60 days.  

38 C.F.R. § 3.159(b)(1) (2003) was recently invalidated by 
the United States Court of Appeals for the Federal Circuit in 
Paralyzed Veterans of America (PVA) v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. September 2003).  
The offending regulatory language suggested that an appellant 
must respond to a VCAA notice within 30 days and was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided in 38 U.S.C.A. § 5301(a).  Thus, that regulatory 
provision, which is similar to the 60-day response time 
alluded to above, was invalid because it was inconsistent 
with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Unfortunately, the veteran's SMRs are unavailable and may 
have been destroyed in a fire at a military records 
repository.  The RO attempted to obtain sick or morning 
reports, but needed additional information concerning the 
veteran's military service and treatment in order to conduct 
a further search.  As mentioned earlier, in September 2002, 
the RO sent a letter to him requesting additional 
information, but did not receive a response.  The RO was able 
to obtain VA outpatient treatment (VAOPT) records and private 
medical records from several of his physicians.  Although 
over 21/2 years have passed since the August 2001 VCAA letter, 
he has not indicated that he has any additional relevant 
information or evidence to submit, or which needs to be 
obtained.  Furthermore, although scheduled, he cancelled his 
hearing before the Board, forgoing his opportunity to provide 
additional oral testimony in support of the claim.  38 C.F.R. 
§ 20.700(a) (2003).

So, in sum, the facts pertinent to the claim for service 
connection for bilateral foot disability have been developed 
to the extent possible.  And no further development is 
required to comply with the provisions of the VCAA or the 
implementing regulations.  Accordingly, the Board will 
address the merits of the claim.


Factual Background

Private medical records from Dr. Bolin indicate the veteran 
complained of headaches in March 1959 and was treated for 
hypertension.  In November 1963, he was treated for edema of 
the right ankle.

In a May 1999 statement, the veteran's spouse stated that the 
veteran developed fallen arches in both feet during service, 
which resulted in calluses on his right foot.  This, she 
said, along with diabetes and a heart attack, led to an 
infection of those calluses, hospitalization and amputation 
of the second toe on the right foot.  In April 1998, she 
stated the veteran developed another infection in his right 
foot, which resulted in the amputation of the fourth and 
fifth toes along with one-third of his right foot.  She 
stated that his gait has changed, his balance is inhibited 
and he has difficulty maneuvering and walking any distance.

Private medical records from Forsyth Cardiology Associates 
confirm the veteran was hospitalized in September 1996 for a 
severe infection involving the second toe of his right foot, 
which resulted in amputation.  The physician noted that the 
veteran was diabetic and insulin-dependent.

VAOPT records indicate the veteran was treated for diabetes 
and heart disease.  A June 1999 podiatry record notes a 
history of amputation of the third and fifth right toes and 
treatment for his toenails.  Records in 1999 and 2000 note he 
had hypertrophic nails and keratosis associated with 
diabetes.  

A January 2002 record from Dr. Derian notes the veteran was 
treated for back pain after a fall in 2000 or 2001.  After 
the fall, the veteran stated he began having 
severe difficulty with both lower extremities and "tripped 
all the time."  Peripheral neuropathy secondary to diabetes 
was diagnosed.

At the August 2002 hearing, the veteran testified that he was 
treated for calluses while in the service and that the arches 
fell in his feet (pg. 2).  He stated that he was never given 
arch supports or special footwear (pg. 2).  He did not seek 
treatment until some time after discharge (pg. 2).  The 
veteran's wife testified that the veteran had headaches after 
discharge from the service and that he told her they were 
from his blood pressure (pg. 6). 

Two statements from friends of the veteran, submitted in 
September 2002, relate to the veteran's hypertension, but do 
not mention his bilateral foot disability.

In a June 2003 letter, Dr. Gardner stated the veteran was 
"one of the most brittle insulin dependent diabetics [he] 
[had] ever seen, with all the complications of DM [diabetes 
mellitus] including nephropathy, neuropathy, and 
retinopathy..."


Governing Laws and Regulations

Service connection is to be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2003).  This requires a finding that 
there is current disability that has a relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992) and Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).  However, it need not be shown that the 
disability was present or diagnosed during service but only 
that there is a nexus between the current condition and 
military service, even if first diagnosed after service, on 
the basis of all the evidence, including pertinent service 
medical records.  This can be shown by establishing that the 
disability resulted from personal injury or disease incurred 
in the line of duty.  38 C.F.R. § 3.303(d) (2003); Godfrey 
v. Derwinski, 2 Vet. App. 352, 356 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balance), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Alemany v. Brown, 9 Vet App. 518, 519 (1996).  
See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) ("[T]he VCAA simply restated what existed in section 
5107 regarding the benefit-of-the-doubt doctrine" and does 
not mandate a discussion of all lay evidence of record.)

When a veteran's SMRs are unavailable, the VA's duty to 
assist, the duty to provide reasons and bases for its 
findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule are heightened.  Milostan v. 
Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991) and 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  

While there is a heightened duty to consider the benefit of 
the doubt doctrine when, as here, a veteran's SMRs may have 
been destroyed, this does not lower the threshold for an 
allowance of a claim, for example, where the evidence almost 
but not quite reaches the positive-negative balance.  In 
other words, the legal standard for proving a claim is not 
lowered; rather, the Board's obligation to discuss and 
evaluate evidence is heightened.  Russo v. Brown, 9 
Vet. App. 46 (1996).
Legal Analysis

While unfortunate, the absence of the veteran's SMRs is not 
altogether dispositive of his appeal because this is not the 
only requirement for establishing his entitlement to service 
connection.  See again Boyer v. West, 210 F.3d at 1353 
("A veteran seeking disability benefits must establish the 
existence of a disability [and] a connection between the 
veteran's service and the disability."); see also Maggitt v. 
West, 202 F.3d at 1375; D'Amico v. West, 209 F.3d at 1326; 
Hibbard v. West, 13 Vet App. at 548; Collaro v. West, 136 
F.3d 1304, 1308 (Fed. Cir. 1998).

Other than Dr. Bolin's 1963 note that the veteran had 
swelling in his right ankle, the record does not show 
problems with the veteran's feet until the mid-1990s, over 40 
years after discharge from service.  Furthermore, the 
evidence of record suggests his feet disability is directly 
related to diabetes mellitus, a non-service related 
disability.  Also, according to the veteran, a fall in 2000 
or 2001 severely affected his lower extremities.

Although the veteran's spouse states the calluses he had 
during service resulted in an infection many years later, 
there is no medical evidence of record supporting this 
contention.  While laypersons are competent to attest to 
subjective symptoms (pain, etc.) and manifestly objective 
symptoms, they do not have the necessary medical training 
and/or expertise to actually make a diagnosis or, equally 
importantly, to provide a competent medical opinion 
etiologically linking a diagnosed disorder to service in the 
military that ended many years ago.  See Espiritu v. 
Derwinski, 2 Vet. App 492, 494, 95 (1992); Layno v. Brown, 
6 Vet. App. 465 (1994); Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet App. 91, 93 (1993); and Hasty v. 
Brown, 13 Vet. App. 230 (1999).

So even giving the veteran the benefit of the doubt and 
assuming his SMRs would reveal he was treated for fallen 
arches and calluses on his feet during service, there is 
still insufficient evidence to show that this is related to 
his current feet disability.  And, in fact, the medical 
evidence of record suggests otherwise.

For these reasons, the claim for service connection for a 
bilateral foot disability must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, this doctrine 
is not applicable in the instant appeal.  38 C.F.R. § 3.102 
(2003); see also Alemany v. Brown, 9 Vet. App. at 519; 
Gilbert v. Derwinski, 1. Vet. App. at 57.


ORDER

The claim for service connection for a bilateral foot 
disability is denied.


REMAND

As alluded to earlier, the veteran's SMRs are unavailable for 
review.  At his discharge physical in 1956, he claims he had 
hypertension.  In 1959, four years later, Dr. Bolin's records 
indicate he was being treated for hypertension.  He and his 
wife have testified that he suffered severe headaches while 
in service and during the years that followed.  It was these 
headaches that eventually led him to seek treatment from Dr. 
Bolin for hypertension.

Certain conditions, including hypertension and heart disease, 
will be presumed to have been incurred in service if 
manifested to a compensable degree within 1 year after 
service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

Since the veteran's SMRs are unavailable and he did not seek 
treatment immediately after service, it is unclear whether 
his hypertension developed to a compensable degree during 
service or within the 1-year presumptive period 
after service.  Since, however, there are lay statements that 
he had severe headaches during that time period, which 
eventually led to a diagnosis of hypertension by Dr. Bolin, 
the Board finds that a medical opinion is needed as to the 
probable onset of the hypertension and heart disease.  
Charles v. Principi, 16 Vet. App 370, 
374 - 375 (citing 38 U.S.C. §§ 5103A(d)(2)(B), 5103A(d)(2)).

Furthermore, in March 2000 the veteran submitted a list of 
private health care providers who have treated him for 
various conditions, including hypertension.  However, it does 
not appear from the record that the RO has attempted to 
obtain all of these records that might be relevant to his 
pending claims.  So further development is also needed to 
comply with the VCAA and implementing regulations.

Accordingly, the case is REMANDED to the RO for the following 
development and consideration:

1.  Prior to making any determination on the 
merits, ensure that all notification and 
development action required by the VCAA and 
implementing VA regulations is completed.  In 
particular, ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107 (West 2002) and their implementing 
regulations, especially 38 C.F.R. § 3.159(b) 
and (c)(2) (2003), are fully complied with and 
satisfied.

*This should include requesting that the 
veteran submit all relevant evidence in his 
possession not currently on file.

2.  Ask the veteran to provide the complete 
names and addresses of all private clinical 
sources and approximate dates of treatment, 
evaluation or hospitalization for the 
disabilities at issue since discharge in 1956.  
Ask that he complete and return the 
appropriate releases (VA Form 21-4142s) for 
the medical records of each private care 
provider since military service.

*This list should include, but is not limited 
to, all records not already on file from those 
private clinical sources listed on his March 
2000 correspondence that treated him for a 
condition relevant to his pending claims.  

Upon receipt of the appropriate releases, 
request all private treatment records 
indicated, if any, and associate all received 
with the file.  If any request for private 
treatment records is unsuccessful, notify the 
veteran appropriately.  38 U.S.C.A. 
§ 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2003).  

Also ask each treating source to provide a 
medical opinion or diagnosis concerning the 
etiology of the veteran's hypertension and 
heart disease, particularly insofar as whether 
any is related to the veteran's military 
service.

3.  Schedule the veteran for an appropriate VA 
medical examination to determine the nature, 
time of onset, and etiology of his 
hypertension and heart disease.  

The examiner should render an opinion as to 
whether it is at least as likely as not they 
are of service origin - or developed within 
one year after service - or in the case of the 
heart disease, whether it is at least as 
likely as not proximately due to or the result 
of any hypertension.  

If no opinion can be rendered, explain why 
this is not possible.  

It is absolutely imperative that the examiner 
has access to and reviews the claims folder 
for the veteran's pertinent medical history.  
This should include an entire copy of this 
remand.  All necessary testing should be done 
and the examiner should review the results of 
any testing prior to completion of the 
examination report.  If an examination form is 
used to guide the examination, the submitted 
examination report should include the 
questions to which answers are provided.

4.  Review the claims file.  If any 
development is incomplete, including if the 
examination report does not contain sufficient 
information to respond to the questions posed, 
take corrective action before readjudication.  
38 C.F.R. §4.2 (2003); Stegall v. West, 
11 Vet. App. 268 (1998).

5.  Then readjudicate the veteran's claims for 
service connection for hypertension and heart 
disease in light of any additional evidence 
obtained.  If they remain denied, prepare a 
SSOC and send it to him and his 
representative.  Give them time to respond 
before returning the case to the Board for 
further appellate consideration of these 
claims.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



